BY THE COURT:
A member of this court in active service having requested a poll on whether this case should be heard by the Court sitting en banc, and a majority of the judges of this court in active service having voted in favor thereof,
IT IS ORDERED that the above cause shall be heard by this court sitting en banc, together with 91-8082, United States v. Herman Campbell Barnett, Jr.
*1117On Appeal from the United States District Court for the Northern District of Georgia; Harold L. Murphy, Judge.